Citation Nr: 1451392	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-01 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than October 28, 2010, for the award of a 70 percent rating for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).

3.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disorder (previously claimed as blisters on the hands and feet).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.




ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2011 and September 2013 rating decisions of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development of the evidence.  

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to insure a total review of the evidence.

The issues of entitlement to a TDIU and whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  The September 2010 Board decision granting a 50 percent rating for PTSD is final.

2.  The October 28, 2010 claim for TDIU was construed as a claim for an increased rating for PTSD.

3.  On March 1, 2010, it was factually ascertainable that the Veteran's PTSD met the criteria for a 70 percent rating.


CONCLUSION OF LAW

The criteria for an effective date of March 1, 2010, but no earlier, for the award of a 70 percent evaluation for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

With respect to the Veteran's assertion that he is entitled to an earlier effective date, the United states Court of Appeals for the Federal Circuit has held that once the underlying claim is granted, i.e. entitlement to a 70 percent disability rating as requested by the Veteran, further notice as to downstream issues, such as the effective date, is not required. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nonetheless, in December 2010, after the Veteran filed a statement construed as a claim for an increased rating for his service-connected PTSD and prior to the grant of the 70 percent rating in April 2011, the RO provided the Veteran with a notice letter that included details pertinent to assignment of an effective date.

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  Moreover, the Board finds that the RO substantially complied with the May 2014 Board remand directives in requesting authorizations for unemployment records from the Veteran and obtaining the Social Security Administration records.  Accordingly, there was substantial compliance with the Board's May 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran shall not be prejudiced by a decision on the claim at this time.

Effective Date Laws and Regulations

Generally, the effective date of an award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2014).  An exception to this rule is that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2014).

The United States Court of Appeals for Veterans Claims (Court) has clarified that 38 C.F.R. § 3.400(o)(2) is applicable only where an increase in disability precedes a claim for an increased disability rating.  In other cases, the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125 (1997).  Section 3.400(o)(2) is intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty and is not intended to cover situations where a disability worsened gradually and imperceptibly over an extended period of time and there is no evidence of entitlement to increased evaluation prior to the date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998).

In determining whether or not an increase was factually ascertainable during the year prior to receipt of an increased rating claim, the Board will review the entirety of the evidence of record.  See Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (also holding that for effective date purposes, the claim must be the application on the basis of which the rating was awarded); Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the Court held that when a rating decision is final, only a request for a revision premised on clear and unmistakable error (CUE) could result in the assignment of earlier effective date.  A freestanding claim for an earlier effective date, once the appeal becomes final, attempts to vitiate the rule of finality.

Analysis

A July 2005 rating decision granted service connection for PTSD and assigned a 30 percent disability evaluation, under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 7528-7527, effective July 15, 2004.  Notice of the determination was issued to the Veteran that same month.

In August 2005, the RO received additional evidence associated with the Veteran's claim, and in October 2005, the RO received the Veteran's notice of disagreement with the assigned 30 percent disability evaluation.  The RO confirmed and continued the 30 percent disability evaluation and issued a issued a Statement of the Case in January 2007.  The Veteran perfected the appeal and in September 2010, the Board issued a decision granting the Veteran a 50 percent rating for his PTSD.  The September 2012 Board decision subsumed the July 2005 rating decision.  In an October 2010 rating decision, the RO implemented the 50 percent rating for PTSD, assigned as of July 14, 2005.  The September 2010 Board determination is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1110 (2014).

On October 28, 2010, the RO received a request from the Veteran for a TDIU.  As noted above, the RO construed this as a claim for an increased rating for PTSD and in an April 2011 rating decision assigned a 70 percent rating, effective October 28, 2010.

Because the new claim for TDIU, construed as a claim for an increased rating for PTSD, was filed in October 2010, in accordance with 38 C.F.R. § 3.400(o)(2), the scope of the appeal may only go back as far as October 2009 if it can be shown that it was factually ascertainable that the severity of the Veteran's PTSD condition increased during that period.  See Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (holding that a claim for increase "based on facts different from the prior final claim" is a new claim).  This is so because the last prior action regarding the Veteran's claim for an increased evaluation for PTSD was decided in the September 2010 Board decision, which became final as of the date stamped on the face of that decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

In this function, the final Board decision in September 2010 is determinative, as a matter of law, that the evidence before it did not show entitlement to increased compensation in excess of the (then assigned) 50 percent evaluation, and thus the Veteran is collaterally estopped from relitigating the same issue based upon the same evidence, albeit for a different purpose.  See Hazen v. Brown, 10 Vet. App. 511, 520 (1997).  Therefore, any later award of increased compensation, as to the disability rating for PTSD, must be based on a new claim and, if the claim is granted (as occurred when the RO subsequently granted the 70 percent evaluation for PTSD in the April 2011 rating decision), the effective date for the increase may not be based solely upon the evidence considered in the prior final Board decision.  Id. at 52 .

In order to challenge the findings and conclusions of the September 2010 Board decision and seek an increased award prior to the scope of the present appeal, the Veteran would have to submit a separate motion alleging CUE in the September 2010 Board decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (a final decision may only be challenged on the basis of a CUE motion raised before VA in the first instance).  The record does not demonstrate that the Veteran has initiated such a motion for CUE regarding the September 2010 Board decision.

The Veteran is seeking an earlier effective date for the 70 percent rating assigned.  Having determined that October 28, 2010, is the date of receipt of claim for purposes of assigning an effective date, the Board is obliged to review all the evidence of record from the preceding year to determine whether it is factually ascertainable that an increase in the Veteran's PTSD disability had occurred pursuant to 38 C.F.R. § 3.400(o)(2).  In other words, the Board is required to determine whether any supporting evidence was submitted by the Veteran showing an ascertainable increase in disability occurred during the period from October 28, 2009, to October, 28, 2010.

After reviewing the evidence, the Board finds that the evidence supports the assignment of a 70 percent rating as of March 1, 2010. 

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which in turn incorporates criteria contained in the General Rating Formula for Mental Disorders. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for PTSD if the Veteran exhibits: occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 38 C.F.R. §§ 4.125, 4.130.  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) at 32). 

A GAF score of 51-60 rating indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, such as occasional truancy, or theft within the household, but generally functioning pretty well, and has some meaningful interpersonal relationships. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). 

On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

The Veteran underwent a VA examination in November 2009 and the examiner initially noted the Veteran's medical chart and claims file were available and reviewed.  The Veteran had been married for the past 33 years, with a son and a step-daughter.  The Veteran was currently working as a contract worker in computers and he reported he was a "good worker" and making a living. 

The Veteran reported that he dreamed all the time about Vietnam and "thrashed" around quite a bit.  He had significant intrusive thoughts "all the time" during the day, indicating smells, hunting, noises, and helicopters brought Vietnam back to him.  He had trouble with crowds and when in social situations he felt out of control.  He had trouble expressing his experiences, emotions, and feelings.  The Veteran indicated he no longer had a startle response but had hypervigilance.  He stated when he went into a restaurant he had to sit with his back to wall. The Veteran stated he had trouble sleeping, and that he was quite irritable and angry most of the time.  The Veteran indicated that he had some trouble with concentration on the job.  The Veteran stated that his symptoms had affected his wife and his relationship with his children. 

The examiner stated the Veteran's appearance and hygiene were within normal limits and his ability to relate to the examiner was relaxed and cooperative.  He maintained eye contact and was able to communicate but had some distress in talking about his wartime experiences.  His stream of consciousness was spontaneous and well organized and his thinking was relevant and goal directed.  His thought content was free of hallucinations, delusions, obsessive thoughts, or paranoid ideas.  He had some anhedonia and some social withdrawal.  He had some vague thoughts of suicide but no suicidal ideation.  He was in contact with reality and oriented.  There was no sign of a personality disorder, pain disorder, or somatoform disorder. 

The examiner diagnosed the Veteran with PTSD, chronic and moderate; depressive disorder, not otherwise specified (NOS); anxiety disorder, NOS, and assigned a GAF of 55.  The examiner noted the Veteran was a victim of abuse as a child and this might account for some of his PTSD symptomatology, however, it was most likely that his PTSD symptoms were the result of his military trauma. The examiner stated the Veteran's depression and anxiety were secondary to his PTSD. 

Based on the evidence of record, the Board finds that the disability did not more closely approximate the criteria for a 70 percent rating prior to March 1, 2010, to include in November 2009. 

The Board notes that if the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment equivalent to that which would be caused by those listed in the rating criteria, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 442.

In November 2009, the Veteran endorsed many of the symptoms associated with a 50 percent disability rating for PTSD.  Specifically, he reported or was noted to have a flattened affect, anxiety, panic attacks, irritability, feelings of detachment, hypervigilance, and sleep impairment.  Despite these symptoms, he reported a fair to good and stable relationship with his wife and son, and a strained relationship with his step-daughter. 

He indicated he felt depressed, to include contemplating suicide.  The Veteran, however, stated he did not need nor want treatment or medication and had not sought treatment for PTSD.  In November 2009, the Veteran reported that his marriage was "good" and that he had satisfactory relationships with his children.  In addition, at that time, there was no impairment in occupational functioning as the Veteran has been steadily employed for the past 10 years.  Therefore, the evidence does not reflect deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood in November 2009. 

The criteria for the next higher rating, 70 percent, are met if the Veteran has deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood. 

According to the Veteran's October 2010 claim for a TDIU, he reported that he stopped working in March 2010.  In a January 2011 VA examination, the Veteran reported that he had difficulties interacting with others that resulted in him terminating his prior employment and that the he was currently unemployed.  The Veteran also reported that his symptoms impact his social functioning in that he avoids social situations, frequently becomes frustrated when interacting with others, feels less connected to his spouse, and reported being less intimate.  The January 2011 VA examiner also indicated that the Veteran's PTSD and depression had worsened since his last exam.  Given the Veteran's report of stopping work in March 2010, at that time he showed occupational and social impairment, with deficiencies in most areas such as work, school, and family relations due to his PTSD symptoms

Prior to March 1, 2010, the evidence does not reflect that the Veteran had deficiencies in most of the areas required for a 70 percent rating.  He had been shown to not have most of the symptoms listed as examples in the 70 percent criteria to include suicidal ideation (although he endorsed vague suicidal thoughts), obsessional rituals, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance, or the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  In addition, his symptoms had not been shown to cause deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood.  Although SSA records reflect that the Veteran reported that his condition caused him to change his work activity in July 2009, the evidence reflects that he was employed through February 2010.

Given the evidence presented in this particular case, the Board finds that it was factually ascertainable as of March 1, 2010, prior to the receipt of the claim for an increase that an increase in disability had occurred, i.e., that there had been social and occupational impairment due to the Veteran's PTSD.  Thus, the evidence supports an effective date of March 1, 2010, at which it is factually ascertainable that a 70 percent evaluation for PTSD is warranted.

In conclusion, a 70 percent rating is warranted beginning March 1, 2010, and to that extent only the claim for an earlier effective date is granted.  


ORDER

An effective date of March 1, 2010 is granted for the assignment of a 70 percent evaluations for PTSD.


REMAND

TDIU

The Veteran has asserted that his service-connected disability renders him unemployable.  A July 2011 rating decision denied the Veteran's claim of entitlement to TDIU.  

The current 70 percent rating for the Veteran's PTSD meets the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).  The Board finds that further development is necessary prior to analyzing this TDIU claim on the merits.  Specifically, a VA opinion is necessary to determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to his service-connected disability.  Friscia v. Brown, 7 Vet. App. 294 (1994).   

In awarding a TDIU, consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran no longer maintains any employment, and that he had previously worked full-time through February 2010.  In the March 2011 addendum to the January 2011 VA examination report, the examiner noted there was no evidence that the Veteran's symptoms were of the severity warranting assignment of total disability.  However, the examiner added that the Veteran's irritability and anxiety when interacting with others would be limitations, but that the Veteran displayed a history of maintained employment prior to more recently terminating employment.  It was further stated that it is difficult to sort out the individual contributions of possible workplace conflict and the Veteran's PTSD symptoms.  Therefore, an examination is needed to determine address the functional impairment caused by the service-connected disability.  

Bilateral foot disorder

In the May 2014 Board Remand, the AOJ was asked to issue a statement of the case (SOC) addressing the issue of whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disorder, and advise the Veteran of the period of time afforded for submission of a substantive appeal.  Such action was not accomplished and consequently the Veteran's claim must be remanded for compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand  instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand ). 

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran an appropriate VA examination to be conducted, if possible, by an occupational or similar specialist for an examination and opinion regarding the Veteran's employability.  The claims file must be provided to the examiner.

The examiner should review the relevant evidence in the entire claims file, to include any prior VA and SSA medical examinations in the course of rendering any opinion.  Thereafter, the examiner render an opinion as to the functional impairment caused by the service-connected disabilities and address the effect of service-connected disability on the Veteran's vocational pursuits.  

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities. 

A rationale should be given for all opinions and conclusions rendered. 

2.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by additional evidence received, and then review the record and readjudicate the claim for a TDIU rating.  If the claim remains denied, the AOJ should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

3.  The AOJ must also issue a SOC addressing the issue of whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disorder, and advise the Veteran of the period of time afforded for submission of a substantive appeal.  If a timely substantive appeal is received, this issue should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


